United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 00-2657
                                      ___________

Clifton Baxter,                            *
                                           *
                     Appellant,            *
                                           * Appeal from the United States
       v.                                  * District Court for the Eastern
                                           * District of Arkansas.
William A. Halter, Acting                  *
Commissioner, Social Security              *     [UNPUBLISHED]
Administration,                            *
                                           *
                     Appellee.             *
                                      ___________

                                 Submitted: March 16, 2001

                                     Filed: March 21, 2001
                                      ___________

Before RICHARD S. ARNOLD, FAGG, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                          ___________

PER CURIAM.

       Clifton Baxter sought disability insurance benefits asserting he was disabled as
a result of severe posttraumatic arthritis in both ankles, amputation of the left great toe,
and heal compression fractures. An administrative law judge (ALJ) concluded Baxter
could not return to his past relevant work, but he retained the residual functional
capacity to perform other work, and thus was not disabled. The Appeals Council
denied review, making the ALJ's ruling the final decision of the Commissioner of Social
Security. Baxter then sought judicial review, and the district court* held substantial
evidence supported the ALJ's decision. On appeal, Baxter contends he is disabled
because he meets the criteria in Listing 1.03 for arthritis of a major weight-bearing
joint. Having carefully considered the record, we affirm for the reasons given by the
district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas.

                                         -2-